IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 556 EAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
CRAIG REED,                                 :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 31st day of March, 2017, the Petition for Allowance of Appeal is

DENIED, due to Petitioner’s failure to demonstrate by reference to the record that he

was sentenced pursuant to 42 Pa.C.S. § 9712.1 as alleged, without prejudice to

Petitioner’s rights, if any, under the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541 et

seq.

       .